 

einan ee APr

Case 1:19-cv-05944-GBD Document 30 Filed Qaasf20" Page tor i0
a4 fh fe DX

     

 

i}
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
a xX
CARMINE P. AMELIO,
: MEMORANDUM DECISION
Debtor-Appellant, — : AND ORDER
-against- : 19 Civ. 5944 (GBD)
: 19 Civ. 7091 (GBD)
DEBORAH J. PIAZZA, :
Trustee-Appellee. :
2) xX

GEORGE B. DANIELS, United States District Judge:

Pro se Debtor-Appellant Carmine P. Amelio initiated the above-captioned matters before
this Court, appealing decisions of Chief Bankruptcy Judge Cecelia G. Morris (“Chief Judge
Morris”). Debtor-Appellant appeals three orders of the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”). (See 19 Civ. 5944 (GBD) (“Appeal 1”);
19 Civ. 7091 (GBD) (“Appeal 2”).) Specifically, Debtor-Appellant appeals Chief Judge Morris’s
(1) March 22, 2019 order (the “March Order’) issuing an order to show cause and restraining
order, among related relief, (see Appeal 1); (2) June 3, 2019 order (the “June Order”) issuing a
preliminary injunction and temporary restraining order (“TRO”), among related relief, (see id.);
and (3) July 22, 2019 order (the “July Order”) order issuing a TRO and turnover directive, (see
Appeal 2). Chief Judge Morris’s orders are hereby AFFIRMED.

1. FACTUAL BACKGROUND

Debtor-Appellant petitioned for bankruptcy on September 1, 2017. (Appeal 1,
Debtor/Appellant’s Opening Br. (“Appeal 1 Debtor-Appellant’s Br.””), ECF No. 10, ff 1.) Nearly
eight months later, on April 30, 2018, the Bankruptcy Trustee (“Trustee-Appellee”) filed a motion

to dismiss pursuant to 11 U.S.C. §§ 1307(c) and 109(e), arguing (1) unreasonable delay by Debtor-
Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 2 of 10

Appellant that was prejudicial to his creditors; (2) that Debtor-Appellant failed to file objections
to the Trustee-Appellee’s proofs of claim that evidenced the value of his properties;! and (3) that
even if Debtor-Appellant did object to the proofs of claim, such objections would be futile because
the proofs of claim demonstrated a total debt of approximately four million dollars, making
Debtor-Appellant ineligible for Chapter 13 protection. Ud § 11.) On May 22, 2018, the
Bankruptcy Court entered an order converting the case from a Chapter 13 to Chapter 7 proceeding,
finding that it was “‘in the best interests of creditors and the estate.” (/d. § 14.) Appellant moved
twice to vacate the conversion order, and both were denied. Ud. §§ 15-18, 23.)

Subsequently, Trustee-Appellee commenced an adversary proceeding against Debtor-
Appellant, seeking, inter alia, a preliminary and permanent injunction enjoining the Debtor-
Appellant from taking certain actions without prior written permission from the Bankruptcy Court.
(See Bankruptcy Adversary Proceeding No. 19-01089 (CGM) (“Adversary Proceeding”).)

A. The March 22, 2019 Order to Show Cause with TRO and Related Relief.

The Bankruptcy Court held a hearing on Trustee-Appellee’s motion on March 21, 2019.
After reviewing the evidence, including the fact that Debtor-Appellant had initiated a state court
lawsuit against an attorney for the Trustee-Appellee, the Bankruptcy Court found that the Trustee-
Appellee demonstrated good cause for issuance of a TRO. (See Adversary Proceeding, ECF No. 9
at 2.)

The following day, on March 22, 2019, Chief Judge Morris issued an order to show cause

at an upcoming hearing as to why the Bankruptcy Court should not provide relief pursuant to

 

' “A proof of claim is a written statement setting forth a creditor's claim . . . [and] shall constitute prima
facie evidence of the validity and amount of the claim.” Fed. R. Bankr, P. 3001(a), (f).

 
Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 3 of 10

11 U.S.C. §§ 105? and 362(a)(3)° and 28 U.S.C. § 1651.4. Ud. at 2-3.) Specifically, the relief
contemplated would enjoin and restrain Debtor-Appellant and his agents and/or representatives
from: (1) making further motions or filings in his case without prior written permission from the
Bankruptcy Court; (2) filing any bankruptcy cases in any bankruptcy court (on behalf of Debtor-
Appellant or any person or entity claiming to hold an interest in property from Debtor-Appellant’s
estate) during the pending of his bankruptcy suit before Chief Judge Morris and without prior
written permission from the Bankruptcy Court; and (3) filing any pleading, motion, or other
document seeking relief against the Trustee-Appellee or “any of her professionals” in state or
federal court without prior written permission from the Bankruptcy Court. (Ud. at 3.) Chief Judge

Morris also issued a TRO, enjoining the same, pending the hearing on the motion.

 

7 11 U.S.C. § 105(a) states:

No provision of this title providing for the raising of an issue by a party in interest shall be
construed to preclude the court from, sua sponte, taking any action or making any
determination necessary or appropriate to enforce or implement court orders or rules, or to
prevent an abuse of process.

711 U.S.C. § 362(a)(3) states:

Except as provided in subsection (b) of this section, a petition filed under section 301, 302,
or 303 of this title, or an application filed under section 5(a)(3) of the Securities Investor
Protection Act of 1970, operates as a stay, applicable to all entities, of .. . any act to obtain
possession of property of the estate or of property from the estate or to exercise control
over property of the estate.

428 U.S.C. § 1651 states:

(1) The Supreme Court and all courts established by Act of Congress may issue all writs
necessary or appropriate in aid of their respective jurisdictions and agreeable to the
usages and principles of law.

(2) An alternative writ or rule nisi may be issued by a justice or judge of a court which has
jurisdiction.

Lo

 
Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 4 of 10

B. The June 3, 2019 Preliminary Injunction and Restraining Order and Related
Relief.

On May 16, 2019, the Bankruptcy Court scheduled a hearing on the preliminary injunction
in conjunction with a pretrial conference on the Adversary Proceeding. (See Adversary
Proceeding, ECF No. 23 at 2.) The Bankruptcy Court found that the Debtor-Appellant filed a
Chapter 13 bankruptcy case in the District of New Jersey on May 9, 2019, “in complete derogation
and violation of the TRO.” (/d. at 2.) Additionally, the Bankruptcy Court considered the multiple
proceedings that Debtor-Appellant had previously filed in other Districts, including in the District
of Connecticut, and found that the Debtor-Appellant “is a vexatious litigant” who has “purposely
filed frivolous and vexatious motions and pleadings in various bankruptcy cases in addition to
proceedings against the Trustee’s attorney in the state court.” The Bankruptcy Court determined
that Debtor-Appellant’s “vexatious conduct has interfered with the administration of this
bankruptcy case,” concluding that “unless the Debtor is restrained and enjoined from filing
motions, pleadings and/or taking any actions before this Court or other bankruptcy courts without
prior approval from this Court, the Debtor will continue to engage in vexatious litigation for no
reason other than to cause additional and unnecessary legal fees and with no other valid purpose.”
(id. at 3.) The Bankruptcy Court therefore issued the injunction against Debtor-Appellant.
(Id. at 3-4.)

C. The July 22, 2019 TRO and Turnover Directive.

On July 18, 2019, after multiple attempts to request and obtain documents from the
Debtor-Appellant, the Trustee-Appellee moved, by order to show cause for a TRO, as well as an
order compelling the production of certain documentation and information within
Debtor-Appellant’s possession, including those which contained information about business

transaction and rents of certain properties he owned. (See id. at 1-2.) On July 22, 2019, the

 
Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 5 of 10

Bankruptcy Court issued an order that, infer alia, temporarily restrained and enjoined Appellant
and his representatives and agents “from withdrawing or transferring any funds from any bank or
financial accounts in which the Debtor has an interest” and temporarily restrained the funds in
certain bank accounts held in the name of the Debtor solely or jointly with any other persons. (/d.
at 4-5.) Additionally, the Bankruptcy Court issued a turnover directive requiring that Debtor-
Appellant turn over rents and certain documentation relating to its Estate. (/d. at 4.) This directive
was based, at least in part, on the Bankruptcy Court’s review of the Trustee-Appellee’s argument
that the Debtor-Appellant had stolen post-petition rents. Ud. at 7~11.)

Il. LEGAL STANDARD
A. Review of Bankruptcy Court Orders.

This Court has jurisdiction over appeals from bankruptcy court orders pursuant to
28 U.S.C. § 158(a)(1) and Federal Rule of Bankruptcy Procedure 8001(a). Rule 8013 of the
Federal Rules of Bankruptcy Procedures provides that a district court conducting appellate review
may “affirm, modify, or reverse a bankruptcy judge's judgment, order or decree or remand with
instructions for further proceedings.” Fed. R. Bankr. P. 8013.

When considering an appeal from an order of the Bankruptcy Court, this Court reviews the
Bankruptcy Court’s findings of law de novo and its findings of fact for clear error. See Jn re
Vebeliunas, 332 F.3d 85, 90 (2d Cir. 2003). A bankruptcy court abuses its discretion if it “bases
its decision on an erroneous view of the law or clearly erroneous factual findings, or if it commits
a ‘clear error of judgment’ based on ‘all the appropriate factors.’” In re Prisco, 574 F.App’x 19,
19 (2d Cir. 2014) (quoting Jn re Blaise, 219 B.R. 946, 950 (2d Cir. 1998)). Accordingly, in
reviewing Chief Judge Morris’s determinations for abuse of discretion, this Court must review her
“conclusions of law de novo and . . . findings of fact for clear error.” Jn re AMR Corp., 764 F.

App’x 88, 89 (2d Cir. 2019). Clear error is present only when “upon review of the entire record,

5

 
Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 6 of 10

[the court is] left with the definite and firm conviction that a mistake has been committed.” United
States vy. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted). In reviewing the bankruptcy
court’s determinations, this Court may rely upon any ground supported by the record—it need not
rely solely upon those relied upon by the Bankruptcy Court. See Krakowski v. Am. Airlines, Inc.,
610 B.R. 714, 720 (S.D.N.Y. 2019); Freeman v. Journal Register Co., 452 B.R. 367, 369
(S.D.N.Y. 2010).

B. Pro Se Plaintiffs.

Debtor-Appellant appeals pro se. Pleadings of a pro se litigant “must be construed
liberally ... to raise the strongest arguments that they suggest.” Triestman vy. Fed. Bureu of
Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (citation omitted); see also In re Refco Inc., No. 07 Civ.
10708 (RJS), 2011 WL 3586416, at *1 (S.D.N.Y. Aug. 2, 2011) (construing pro se bankruptcy
appellant’s motions liberally to satisfy procedural requirements). As such, courts must grant
unrepresented parties “extra leeway in meeting the procedural rules governing litigation... .” Jn
re Sims, 534 F.3d 117, 133 (2d Cir. 2008) (quoting Enron Oil Corp. v. Diakuhara, 10 F. 3d 90, 96
(2d Cir. 1993)); see also Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (noting that a pro se
litigant’s rights “should not be impaired by harsh application of technical rules”),

I. CHIEF JUDGE MORRIS’S ORDERS ARE AFFIRMED.
A. The March Order.

Debtor-Appellant argues that the Bankruptcy Court abused its discretion in preliminarily
enjoining him from making certain filings without the Bankruptcy Court’s prior approval.
(Appeal 1 Debtor-Appellant’s Br. § 32.) A bankruptcy court has the authority to impose sanctions
and place limitations on a litigant who has abused the judicial process. See, e.g., In re Plumeri,
434 B.R. 315, 327-328 (S.D.N.Y. 2010) (collecting cases). The Second Circuit has consistently

held that federal courts have the power and obligation to limit individuals who historically file

6

 
Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 7 of 10

frivolous and vexatious claims, and who harass others with these claims. See, e.g., Lau v.
Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000) (per curiam) (internal citations omitted) (holding
that a court may impose an injunction when a “plaintiff abuse[s] the process of the Courts to harass
and annoy others with meritless, frivolous, vexatious or repetitive... proceedings”); see also
In re Martin-Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984) (“Federal courts have both the inherent
power and the constitutional obligation to protect their jurisdiction from conduct which impairs
their ability to carry out Article II functions.”), injunction made permanent, 795 F.2d 9, 12
(2d Cir. 1986), modified sub nom. Martin-Trigona v. Cohen, 876 F.2d 307, 308 (2d Cir. 1989).

Here, and as outlined in the March Order, Debtor-Appellant has demonstrated a history of
vexatious, harassing, and duplicative lawsuits. Indeed, Debtor-Appellant appears to have brought
various litigations for the direct purpose of impeding the Trustee-Appellee’s role in selling assets.
Further, and as Trustee-Appellee correctly notes, Debtor-Appellant’s litigation has ‘“‘caused
needless expense to the estates in certain of the nine other bankruptcy cases he has caused to be
filed,” as well as to the Bankruptcy Court itself. (Appeal 1, Br. For Appellee (“Appeal 1 Trustee-
Appellee’s Br.”), ECF No. 11 at 26.) Moreover, it is notable that Chief Judge Morris did not enjoin
from Debtor-Appellant from filing any lawsuits, but simply from filing lawsuits without prior
permission to ensure that they were not duplicative or vexatious.

All of Debtor-Appellant’s arguments against the March Order are misguided. For example,
Debtor-Appellant claims that Chief Judge Morris misrepresented him as a serial filer. (Appeal 1
Debtor-Appellant’s Br. 436.) Even putting aside the four other appeals that Debtor-Appellant has
brought in this Court, (see 18 Civ. 8769 (GBD); 18 Civ. 11420 (GBD); 19 Civ. 314 (GBD);
20 Civ. 3080 (RA)), the Bankruptcy Court has considered the numerous cases and appeals he has

filed in various courts. Further, Trustee-Appellee outlines the various unsubstantiated and serious

 
 

Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 8 of 10

allegations that Debtor-Appellant has made and continues to make against her and her counsel.
(See Appeal 1, Trustee-Appellee’s Br. at 29-30.) Debtor-Appellant therefore sets forth no support
for his claim that Chief Judge Morris abused her discretion or acted “with bias and prejudice”
against Debtor-Appellant, and this Court finds no evidence in the record that would support this
conclusion.

B. The June Order.

Debtor-Appellant also appeals the June Order, though he does not assert any specific
arguments in favor of this appeal. (See Appeal 1 Debtor-Appellant’s Br. at 23.) TROs are typically
not appealable, as they are interlocutory and not considered a final judgment. See Romer v. Green
Point Sav. Bank, 27 F.3d 12, 15 (2d Cir. 1994). “However, when a grant or denial of a TRO ‘might
have a serious, perhaps irreparable, consequence, and . . . can be effectually challenged only by
immediate appeal,’ [a court] may exercise appellate jurisdiction.” /d. (quoting Carson v. American
Brands, Inc., 450 U.S. 79, 84 (1981)). Here, Debtor-Appellant has not demonstrated that the
issuance of the TRO is serious enough to qualify as an exception to the rule that interlocutory
orders are typically not appealable. Considering all the facts leading up to the issuance of the
TRO, as well as the fact that Debtor-Appellant has not asserted any arguments in support of his
appeal of this order, there is no evidence that Chief Judge Morris abused her discretion in this
matter.

C. The July Order.

As described above, the July Order is made up of (1) a TRO and (2) a turnover order by
the Bankruptcy Court. Similarly to the June Order, this TRO cannot be appealed as it is not a final
judgment and is interlocutory. See Romer, 27 F.3d at 15. Additionally, Debtor-Appellant has not
set forth any arguments or evidence to demonstrate that the issuance of the TRO was sufficiently

serious for this Court to exercise appellate jurisdiction. As to the turnover directive, the Trustee-

8

 
Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 9 of 10

Appellee is correct that it was “appropriate and necessary” for the purpose of maintaining and
protecting the estate pending the suit. In this case, Chief Judge Morris acted properly in issuing a
turnover directive. Indeed, full disclosure is necessary in a suit such as Debtor-Appellant’s, and
the record demonstrates that he actively took steps to avoid disclosure of certain documents,
despite the multiple requests made for certain information. (See Adversary Proceeding,
Affirmation in Supp. of Trustee’s Ex Parte Mot. for Order Pursuant to 11 U.S.C. §§ 105(a), 362(a),
521(a)(4) and 542(a), ECF No. 37-1, §§ 6(1)(b); 15.) Debtor-Appellant has not provided evidence
to demonstrate that he complied with any of these requests. Considering this and Debtor-
Appellant’s other behavior throughout the suit, it was not improper for Chief Judge Morris to
ensure that relevant documentation and information would be made accessible and available to the
Trustee-Appellee. Moreover, as Trustee-Appellee accurately states, Debtor-Appellant offers no
valid argument for why this Court should overturn the Bankruptcy Court’s decision regarding the
turnover order. Indeed, Debtor-Appellant raises arguments that this Court previously addressed
in his other appeals, (see Appeal 2, Debtor/Appellant’s Opening Br., ECF No. X, §{ 32-38), and
argues that Chief Judge Morris “prosecuted from the bench, unlawfully, with prejudice and bias
against a pro [se] litigant with virtually no opposition from the parties.” Ud. § 33.) Being a pro se
litigant, however, does not mean that a court may overlook one’s obligation to comply with court
directives and procedural obligations. Debtor-Appellant was given several opportunities to
comply but did not. Therefore, Debtor-Appellant has not demonstrated that Chief Judge Morris

abused her discretion in issuing the July Order.

 
 

Case 1:19-cv-05944-GBD Document 30 Filed 09/15/20 Page 10 of 10

IV. CONCLUSION
Chief Judge Morris’s decisions are AFFIRMED. The Clerk of Court is directed to close

the motions at 19 Civ. 5944 (GBD) and 19 Civ. 7091 (GBD).

Dated: New York, New York SO ORDERED.

September 15, 2020 - j
Gra, & Donwke

O B. DANIELS
nited States District Judge

 

10

 
